The Honorable LeRoy Dangeau State Representative 1105 Killough Road North Wynne, Arkansas 72396-2456
Dear Representative Dangeau:
I am writing in response to your request for an opinion concerning A.C.A. § 14-52-106. Specifically, you wish to know if accrual of vacation time under that statute "starts on the date of hire, or [whether] the city can have it start at some future date."
RESPONSE
In my opinion municipalities have some discretion to fashion the method of accumulation of leave under this statute. I agree with an opinion of my predecessor, however, that municipalities may not require employees to work a year before being allowed to begin accumulating vacation days.
Section 14-52-106 of the Arkansas Code provides that: "The head of chief of each police department shall arrange that each employee shall be granted an annual vacation of not less than fifteen (15) working days with full pay." In Op. Att'y Gen. 99-172, my predecessor concluded that the statute was "silent as to whether the annual vacation begins to accumulate with the first day of employment or at some point thereafter."Id. at p. 2. He therefore concluded that the method of accumulation "is a matter that falls within the purview of municipal officials." Id. He also concluded, however, that the language of the statute would not permit a municipality to require an employee to work for a year prior to being allowed to accumulate the vacation days provided for in A.C.A. §14-52-106. I agree with these conclusions. Each employee is to receive an "annual" vacation of not less than fifteen working days. To require an employee to work a full year prior to accumulating this leave would deprive him of the "annual" benefit for that year. Assuming a municipality is not pursuing this type of prohibited policy, the city has some discretion to fashion the method of accumulation. The legality of any such policy would have to be evaluated with reference to its specific provisions.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh